EXHIBIT 10.6

 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (the "Agreement") is made and entered into as
of October 31, 2015, by and between John Goodhew (the "Investor"), and Biotech
Products Services and Research, Inc., a Nevada corporation (the "Seller").

 

WHEREAS, the Seller owns all the issued and outstanding shares (the "Shares") of
Bespoke Tricycles, Ltd., a company organized under the Laws of England and Wales
(the "Company"); and

 

WHEREAS, Seller wishes to sell to the Investor, and the Investor wishes to
purchase from the Seller, the Shares, on such terms as set forth in this
Agreement;

 

NOW THEREFORE, in consideration of the above premises and the mutual
representations, warranties, covenants and agreements hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

 

1. Purchase Price; Closing Deliveries.

 

(a) The purchase price for the Shares shall be ten dollars ($10).

 

(b) Simultaneous with the execution and delivery of this Agreement, (a) the
Investor shall deliver to the Seller (i) the Release in the form attached hereto
and (ii) a resignation letter dated as of the date hereof and (b) if there are
stock certificates representing the Shares, the Seller shall deliver or cause to
be deliver the stock certificates evidencing the Shares, duly endorsed in blank
or accompanied by stock powers duly executed in blank, in proper form for
transfer.

 

2. Representations of Seller.

 

The Seller hereby represents and warrants to the Investor the following:

 

(a) The Seller is a corporation duly incorporated, organized, validly existing
and in good standing under the laws of the State of Nevada, with the corporate
power and authority to own, operate and lease its properties and to carry on its
business as now conducted.

 



 1

 



 

(b) Upon the execution and delivery of this Agreement and the consummation of
the transactions contemplated herein, neither the Seller nor any of its
affiliates will have any interest, direct or indirect, in any shares of capital
stock or other equity in the Company or any other direct or indirect interest in
any tangible or intangible property which the Company uses or has used in the
business conducted by the Company, or has any direct or indirect outstanding
indebtedness to or from the Company, or related, directly or indirectly, to its
assets or business.

 

(c) The Seller has the absolute and unrestricted right, power, legal capacity
and authority to enter into and perform its obligations under this Agreement, to
carry out its obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by the
Seller. The execution, delivery and performance of this Agreement have been duly
and validly approved and authorized by all necessary action on the part of the
Seller.

 

(d) Assuming the due authorization, execution and delivery by Investor, this
Agreement, when executed and delivered by the Seller, will be a, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms. The individual executing this Agreement on behalf of the Seller
has been duly authorized by all necessary and appropriate action on behalf of
the Seller.

 

(e) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, will conflict with, or (with or without
notice or lapse of time, or both) result in a termination, breach or violation
of (a) any provision of the Articles of Incorporation or By laws of the Seller,
(b) any instrument, contract or agreement to which Seller is a party or by which
it is bound, or (c) any federal, state, local or foreign law, ordinance,
judgment, decree, order, statute, or regulation, or that of any other
governmental body or authority, applicable to Seller or its assets or
properties.

 

3. Investor's Representations.

 

The Investor hereby represents and warrants to the Seller the following:

 

(a) The Investor has the absolute and unrestricted right, power, legal capacity
and authority to enter into and perform his obligations under this Agreement, to
carry out its obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by
Investor.

 

(b) No filing with, authorization from or consent or approval of any
governmental body, agency, official or authority or any other third party is
necessary or required to be made or obtained to enable Investor to enter into,
and to perform his obligations under, this Agreement.

 

(c) Assuming the due authorization, execution and delivery by Seller, this
Agreement, when executed and delivered by the Investor will be a, valid and
binding obligation of Investor, enforceable against him in accordance with its
terms.

 



 2

 



 

(d) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, will conflict with, or (with or without
notice or lapse of time, or both) result in a termination, breach or violation
of (a) any instrument, contract or agreement to which Investor is a party or by
which he is bound, or (b) any federal, state, local or foreign law, ordinance,
judgment, decree, order, statute, or regulation, or that of any other
governmental body or authority, applicable to Investor or his assets or
properties.

 

4. Indemnification.

 

(a) The Seller shall indemnify and hold harmless the Investor and his agents,
beneficiaries, affiliates, representatives and their successors and assigns from
and against any and all damages, losses, liabilities, taxes and costs and
expenses (including, without limitation, attorneys' fees and costs) resulting
from any misrepresentation, breach of warranty or nonfulfillment of any covenant
or agreement of the part of the Seller.

 

(b) The Investor shall indemnify, and hold harmless the Seller and its officers,
directors, employees, trustees, agents, stockholders, beneficiaries, affiliates,
representatives and their successors and assigns from and against any and all
damages, losses, liabilities, taxes and costs and expenses (including, without
limitation, attorneys' fees and costs) resulting from any misrepresentation,
breach of warranty or nonfulfillment of any covenant or agreement of the part of
Investor.

   

5. Miscellaneous.

 

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York.

 

(b) If any covenant or agreement contained herein, or any part hereof, is held
to be invalid, illegal or unenforceable for any reason, such provision will be
deemed modified to the extent necessary to be valid, legal and enforceable and
to give effect of the intent of the parties hereto.

 

(c) This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof. This Agreement supersedes all prior
agreements between the parties with respect to the subject matter hereof or
thereof. There are no representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein or in the other agreements referenced herein.

 

(d) This Agreement may not be amended or modified except by the express written
consent of the parties hereto. Any waiver by the parties of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach thereof or of any other provision.



 



 3

 

 

 

(e) This Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective successors and permitted
assignees and heirs and legal representatives.

 

(f) The parties hereto agree to execute and deliver such further documents and
instruments and to do such other acts and things any of them, as the case may
be, may reasonably request in order to effectuate the transactions contemplated
by this Agreement.

 

(g) This Agreement may be executed in counterparts and by facsimile or other
electronic transmission, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.

 

(h) The Seller and the Investor each agree that this Agreement shall be deemed
to have been jointly and equally drafted by them and that the provisions of this
Agreement therefore shall not be construed against a party or parties on the
ground that such party or parties drafted or was more responsible for the
drafting of any such provision(s). The parties further agree that they have each
carefully read the terms and conditions of this Agreement, that they know and
understand the contents and effect of this Agreement and that the legal effect
of this Agreement has been fully explained to its satisfaction by counsel of its
own choosing.

 

[Remainder of page intentionally left blank; Signature pages to follow]



 



 4

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed by its duly authorized officer or representative as of the date first
above written.

 

 

BIOTECH PRODUCTS SERVICES & RESEARCH, INC.

 

    By:/s/ Albert Mitrani

 

 

Name:

Albert Mitrani

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

/s/ John Goodhew

 

 

 

John Goodhew

 



 

 

5

--------------------------------------------------------------------------------